DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits of application 17/007,229. Claims 1-20 are currently pending.

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of energy sources cover an area that is coextensive with the floor area,” of claims 15 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The drawings show the plurality of energy sources (batteries) within the housing 40 underneath the floor area of the cab 24. The battery pack as shown in figure 1 does not extend the entire surface area of the floor of the cab. The batteries themselves are within an even smaller area due to the layered paneling of the housing. Additionally, even if the batteries extended the same surface area as the floor of the cab in the X and Y directions in a horizontal plane, they are clearly spaced in the Z or vertical direction and would not be entirely coextensive.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Claims 14 and 18 are objected to because of the following informalities:  claim 14, lines 1-2 recites the limitation, “an elevator cab,” it is unclear if this is the same elevator cab introduced in claim 1 or if it is a new limitation.  Claim 18, lines 1-2 recites the limitation, “wherein the at least one energy source a plurality of energy sources,” is this limitation supposed to read, “wherein the at least one energy source comprises a plurality of energy sources”? For examination purposes it is interpreted that the intended limitation is, “wherein the at least one energy source comprises a plurality of energy sources.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-5 and 9-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Fauconnet et al. (US 20170275138 A1).
	Regarding claim 1, Fauconnet et al. disclose:
An elevator propulsion device, comprising: 
	at least one drive member (drive sheave 34, figure 3B) configured to engage and climb along a vertical structure (belt 16, figure 3B), 
	a motor module (machine 32, figure 3B) including at least one motor (machine 32 is a motor, figure 3B) configured to cause movement of the drive member (34) and corresponding movement of an elevator cab (cab 12, figure 3B), and 
	a power supply (energy sub-system 28, figure 3B) including at least one energy source (“The embedded energy sub-system 28 is formed as, for example, one or more batteries,” paragraph [0032, lines1-2) that is configured to provide power to the motor (32), wherein the power supply (28) is situated adjacent the motor module such that a mass of the at least one energy source provides a noise barrier to reduce transmission of noise from the motor into the elevator cab (the energy sub-system 28 is between the machine 32 and cab 12 and provides a noise barrier between 28 and 12).  
	Regarding claim 2, Fauconnet et al. further disclose:
wherein the power supply (28) includes a plurality of energy sources (batteries) and at least some of the energy sources (batteries on the left side of 28) are arranged as a first noise barrier layer between one side of the motor module (top left side of 32) and the elevator cab (12).  
	Regarding claim 3, Fauconnet et al. further disclose:
wherein others of the energy sources (batteries on the right side of 28) are arranged as a second noise barrier layer that is situated along another side of the motor module (top right side of 32).  
	Regarding claim 4, Fauconnet et al. further disclose:
wherein the motor module (32) includes a plurality of sides (top left and right sides and bottom side), one of the sides (bottom side) of the motor module faces away from the elevator cab (cab, figure 3B), and the plurality of energy sources (batteries) collectively establish a noise barrier surrounding all but the one of the sides (bottom side) of the motor module (32).  
	Regarding claim 5, Fauconnet et al. further disclose:
the power supply (28) comprises at least one support panel (side and bottom panels of on-board compartment 17, figure 2, and cover 22, figure 3B) that supports the at least one energy source in a selected position relative to the motor module (30).  
	Regarding claim 9, Fauconnet et al. further disclose:
wherein the power supply comprises a housing (on-board compartment 17, figure 2) including the at least one support panel, and the housing generally surrounds the at least one energy source (see figure 3B).  
	Regarding claim 10, Fauconnet et al. further disclose:
wherein the housing (17) includes a plurality of sidewalls (see figure 3B) that collectively define a space (inside of compartment 17) and at least a portion of the motor module that produces noise is situated in the space.  
	Regarding claim 11, Fauconnet et al. further disclose:
wherein the housing (17) surrounds the entire motor module (30) and the at least one energy source (28).  
	Regarding claim 12, Fauconnet et al. further disclose:
wherein the at least one energy source (28) comprises at least one battery (“The embedded energy sub-system 28 is formed as, for example, one or more batteries,” paragraph [0032, lines1-2).  
	Regarding claim 13, Fauconnet et al. further disclose:
wherein the at least one energy source comprises a plurality of batteries (“The embedded energy sub-system 28 is formed as, for example, one or more batteries,” paragraph [0032, lines1-2).  
	Regarding claim 14, Fauconnet et al. further disclose:
An elevator car (car 12, figure 3B), comprising the elevator propulsion device of claim 1 and an elevator cab (cab, figure 3B) having one side (bottom side) facing the motor module (32).  
	Regarding claim 15, Fauconnet et al. further disclose:
wherein the elevator cab includes a floor (bottom of cab, figure 3B) having a floor area (area directly above energy sub-system 28, figure 3B), the power supply (28) includes a plurality of energy sources (batteries) that are arranged parallel with the floor (in parallel horizontal planes), and the plurality of energy sources cover an area that is coextensive with the floor area (see figure 3B).  
	Regarding claim 16, Fauconnet et al. further disclose:
wherein the energy sources (batteries) are situated beneath the cab (see figure 3B).  
	Regarding claim 17, Fauconnet et al. disclose:
A method of reducing noise transmission from a motor module of an elevator propulsion device into an elevator cab, the method comprising situating a power supply between the motor module and the elevator cab such that a mass of at least one energy source of the power supply serves as a noise barrier between the motor module and the elevator cab.  
	Regarding claim 18, Fauconnet et al. further disclose:
wherein the at least one energy source a plurality of energy sources and the method comprises arranging the plurality of energy sources to generally surround at least a portion of the motor module that generates noise.  
	Regarding claim 19, Fauconnet et al. further disclose:
wherein the at least one energy source comprises at least one battery.  
	Regarding claim 20, Fauconnet et al. further disclose:
wherein the elevator cab includes a floor (bottom of cab, figure 3B) having a floor area (area directly above energy sub-system 28, figure 3B), the power supply (28) includes a plurality of energy sources (batteries) that are arranged parallel with the floor (in parallel horizontal planes), and the plurality of energy sources cover an area that is coextensive with the floor area (see figure 3B).  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fauconnet et al. (US 20170275138 A1) in view of Hosoda et al. (US 20200234686 A1).
	Regarding claim 6, Fauconnet et al. teach:
The elevator propulsion device of claim 5.
	Fauconnet et al. do not teach:
wherein the at least one support panel comprises a first layer of a first material and a second layer of a second material, and the first material is more rigid than the second material.  
	However, Hosoda et al. teach:
A sound absorbing material (sound-absorbing material 100, figure 1),
wherein the at least one support panel (100) comprises a first layer (first perforated layer 10A, figure 1) of a first material (“Any appropriate material may be adopted as a material for forming the first perforated layer,” paragraph [0061], lines 1-2) and a second layer (first porous layer 10B, figure 1) of a second material (Any appropriate material may be adopted as a material for forming the first porous layer,” paragraph [0079], lines 1-2), and the first material is more rigid than the second material (the second material is described as being one of multiple types of foam, which is less rigid than the metal/resin/rubber selection the first layer is comprised of).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the panel structure taught by Hosoda et al. for the panels of Fauconnet et al. for sound dampening between the motor module and the interior of the elevator car. The material taught by Hosoda et al. is lightweight and designed to absorb sound so it is ideal for use on an elevator car to reduce the noise level affecting passengers inside of the car.
	Regarding claim 7, Hosoda et al. further teach:
wherein the at least one support panel comprises a third layer (second perforated layer 20A, figure 1), the second layer (10B) is between the first layer (10A) and the third layer (20A), and the third layer comprises the first material (paragraphs [0061] and [0068] describe the same materials for the first perforated layer and the second perforated layer, respectively).  
	Regarding claim 8, Hosoda et al. further teach:
wherein the first material comprises metal (paragraph [0061], lines 14-16, “Specific examples of the metal that may serve as the material for forming the first perforated layer include aluminum, stainless steel (SUS), iron, and copper.”) and the second material is one of organic or a polymer (paragraph [0079], lines 3-5, “Such material is preferably at least one kind selected from a porous polymer material...”).  
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP-H06211466-A, JP-2002338175-A, JP-2010150037-A, JP-2011157202-A, US-20100187045-A1, and US-20130233652-A1 are cited to show elevator systems with a power source and drive system on the elevator car. US-20210039349-A1 and US-20210375251-A1 are cited to show layered panels for sound-deadening. US-20170260026-A1 is cited to show battery installation under the floor of an elevator cab.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/M.M.L./Examiner, Art Unit 3654